PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 9,326,649
Issue Date: May 3, 2016
Application No. 14/530,734
Filed: November 1, 2014
For: TOILET SEAT LIFTER-TOILET FOOT PEDAL SYSTEMS

:
:
:            DECISION ON PETITION
:
:
:



This is a decision on the renewed petition under 37 CFR 1.378(b), filed April 16, 2021, to accept the delayed payment of a maintenance fee for the above-identified patent. 

The above-identified patent expired for failure to pay the micro entity 3½ year maintenance fee, along with any surcharge due, on or before May 4, 2020. However, petitioner has submitted $500 for payment of the 3.5 year maintenance fee, paid the petition fee of $525 and has demonstrated to the satisfaction of the Commissioner that the delay in timely paying the maintenance fee was unintentional. Accordingly, the petition under 37 CFR 1.378(b) is hereby GRANTED.

The maintenance fee is hereby accepted and the above-identified patent is reinstated as of the mail date of this decision.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-3226.



/ANDREA M SMITH/
Andrea Smith
Lead Paralegal Specialist, Office of Petitions